Citation Nr: 0307033	
Decision Date: 04/11/03    Archive Date: 04/14/03

DOCKET NO.  98-09 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a retroactive award of educational assistance 
benefits pursuant to Chapter 30, Title 38, United States 
Code, for a period of enrollment at an educational 
institution between August 1996 and December 1996.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel
INTRODUCTION

The veteran served on active duty from February 1984 to July 
1984, from April 1989 to May 1993 and from March 1996 to 
August 1996.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The RO in Oakland, California presently 
has jurisdiction over this case.  The prior procedural 
history of this case is set forth in the Board's remand dated 
in May 2001.

The veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge in October 
1999.  Unfortunately, the tape recording for that hearing was 
accidentally lost before a transcript of the hearing could be 
made.  The veteran was thereafter advised of his right to 
another hearing.  In correspondence dated in April 2001, he 
indicated that he would testify at a another Travel Board 
hearing.  The Board remanded this case in May 2001 to provide 
the veteran an opportunity to appear at a personal hearing.  
However, the veteran notified personnel at the RO that he 
needed to cancel his Travel Board hearing scheduled on July 
16, 2001.  He has not since requested another hearing.  
Accordingly, the Board will proceed to a disposition of this 
appeal.


FINDINGS OF FACT

1.  The veteran enrolled in an undergraduate program of 
courses at the Sacramento City College for the Fall 1996 
semester (August 19, 1996 to December 18, 1996).

2.  The veteran's enrollment certification, VA Form 22-1999-
3, for the Fall 1996 semester at the Sacramento City College 
was not received by VA until December 18, 1997.


CONCLUSION OF LAW

The criteria for entitlement to a retroactive award of 
educational assistance benefits under chapter 30, title 38, 
United States Code for the period from August 19, 1996 to 
December 18, 1996 have not been met.  38 C.F.R. § 21.7131 
(1998); 38 C.F.R. § 21.7131 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Preliminary matters

The Board first notes that since this case is being decided 
solely based on the application of the pertinent law to the 
undisputed facts, as fully detailed below, the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5103, 5103A (West  2002) is not for application.  
Specifically, the Board finds that as the material facts are 
not in dispute, there is no reasonable possibility that 
further assistance under the VCAA would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A(a)(2); see also Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

The Board hastens to point out, however, that the veteran has 
been accorded ample opportunity to present evidence and 
argument in support of his claim and that he has otherwise 
been accorded all appropriate due process and appellate 
rights.  
See 38 C.F.R. § 3.103 (2002).  

There have been changes in the law, specifically  38 C.F.R. § 
21.7131, during the pendency of the appeal that have not been 
addressed by the RO.  However, since these changes do not 
impact the disposition of the appeal. remand for notice and 
further adjudication by the RO prior to appellate review by 
the Board is therefore unnecessary.  See Bernard v. Brown, 4 
Vet. App. 384 (1993) [when the Board addresses in a decision 
a question that has not been addressed by the RO, it must be 
considered whether the claimant has been given adequate 
notice and opportunity to respond and, if not, whether the 
claimant will be prejudiced thereby].

Factual background

The material facts in this case are not in dispute.  The 
veteran's original application for educational benefits was 
received in July 1995 by the Muskogee RO.  A July 1997 letter 
from the RO informed the veteran that he had been awarded 
educational benefits under 38 U.S.C. Chapter 30 (the 
Montgomery G. I. Bill) based on his enrollment in a health 
training services program for the period from June 1995 to 
January 1996.

On December 18, 1997, the Muskogee RO received by electronic 
mail a VA Form 22-1999-3, Enrollment Certification, from the 
Sacramento City College.  This form was dated December 17, 
1997 and indicated that the veteran had been enrolled at the 
aforementioned college in a program of courses for a standard 
undergraduate degree from August 19, 1996 to December 18, 
1996.

In a December 1997 letter to the veteran, the RO denied 
entitlement to educational assistance benefits under the 
Montgomery G. I. Bill for the period from August 19, 1996 to 
December 18, 1996 on the basis that the information was 
received over one year after the beginning date of the term 
and that the applicable regulation prohibited payment of 
benefits prior to one year from the date VA received the 
enrollment certification.  This determination by the RO was 
based on the provisions of 38 C.F.R. § 21.7131 in effect 
prior to June 3, 1999.  This appeal followed.

Relevant law and regulations

The criteria governing effective dates for educational 
assistance benefits under 38 U.S.C. Chapter 30 was amended 
during the pendency of the veteran's appeal, effective June 
3, 1999.  See 64 Fed. Reg. 23769-23773 (1999).  The new, 
liberalizing amendments established a standard for 
determining what constitutes a formal claim, an informal 
claim, and an abandoned claim that could be applied uniformly 
to the educational assistance programs that the VA 
administers.  The amendment also established less restrictive 
effective dates for an award of educational assistance; 
established uniform time limits for acting to complete 
claims; and stated the VA responsibilities when a claim is 
filed.

Prior to the regulatory change, the commencing date of an 
award of educational assistance was the latest of the 
following dates:  (1) the date certified by the educational 
institution; (2) one year before the VA receives the 
veteran's application or an enrollment certification, 
whichever is later; (3) the effective date of the approval of 
the course, or one year before the date VA receives the 
approval notice, whichever is later; or (4) the date of the 
reopened application.  See 38 C.F.R. § 21.7131 (1998); see 
also Taylor v. West, 11 Vet. App. 436, 438 (1998).

Under the regulations as amended, provisions were eliminated 
establishing the commencing date of an award as the later of 
one year before the date of receipt of claim or one year 
before the date of receipt of an enrollment certificate from 
the educational institution attended.  In the proposed rule-
making, it was noted that delay in receipt of enrollment 
certifications were typically the fault of educational 
institutions.  The certification of enrollment was not felt 
to be under the applicant's or veteran's control.  The 
amended regulations provide that in a case where a veteran is 
entering or reentering into a program of training, including 
reentrance following a change of program or educational 
institution, the commencing date of the award of educational 
benefits is the latest of the following dates:  (1) the date 
the educational institution certifies; (2) one year before 
the date of claim; or (3) the effective date of the approval 
of the course, or one year before VA receives the approval 
notice, whichever is later.  See 38 C.F.R. § 21.7131(a)(1) 
(2002).

If the award is the second or subsequent award of educational 
assistance for the program of education the veteran or 
service member is pursuing, which is relevant to the facts in 
this case, the effective date is the later of (1) the date 
the educational institution certifies under paragraph (b) or 
(c) of section 21.7131 (which, and excluding a number of 
exceptions that don't have an impact on the outcome of this 
case given the fact that the enrollment certification was not 
received until the month of December, is the date the student 
began pursuit of the course of study for the period in 
question, generally, the first day of classes for the 
semester in question) or (2) the effective date of the 
approval of the course, or one year before the date VA 
receives the approval notice, whichever is later.  38 C.F.R. 
§ 21.7131(a)(2), (b) (2002).

In general, where the law or regulation changes after the 
claim has been filed, but before the administrative or 
judicial process has been concluded, the version most 
favorable to the veteran applies.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  As previously indicated, the new 
regulations were intended, in part, to prevent denial of 
benefits where enrollment certification was delayed by the 
educational institution, since the delay in certification was 
typically the fault of the educational institution and not 
the fault of the veteran or student.  Thus, the revised 
criteria are generally more favorable than the old criteria. 

As will be explained below, in the present case the criteria 
for an award of educational benefits for veteran's Fall 1996 
semester at the Sacramento City College (August 1996 to 
December 1996) have not been met under either the old or the 
revised criteria.

Analysis

Application of law to facts

It is undisputed factually that the enrollment certification 
for the veteran's Fall 1996 semester at Sacramental City 
College was received on December 18, 1997.  Under the 
criteria in effect prior to June 3, 1999, educational 
benefits could only be authorized for one year prior to the 
time the enrollment certification was received.  The 
veteran's enrollment at the aforementioned college began on 
August 19, 1996,  well before one year prior to December 18, 
1997 (i.e. the period beginning on December 18, 1996).  
Therefore, educational benefits are not authorized under the 
old criteria.  See Taylor v. West, 11 Vet. App. 436, 438 
(1998):  "Since the commencing date of any award was after 
the enrollment period for which the veteran sought benefits, 
no award could be made."

Likewise, educational benefits are not authorized under the 
revised criteria.  As noted above, the provisions of 38 
C.F.R. § 21.7131(b)(2) are applicable here given that the 
veteran's program of training/education was in the form of a 
resident course or subject leading to a standard college 
degree by a school, the Sacramento City College, the later of 
either (1) the date the educational institution certifies was 
the date the student began pursuit of the course of study for 
the period in question, which was on August 19, 1996 or (2) 
the effective date of the approval of the course, or one year 
before the date VA receives the approval notice, whichever is 
later.  38 C.F.R. § 21.7131(a)(2), (b).

The exceptions under section 21.7131(b) referred to above 
concern variations in a school's published academic calendar 
and when a student's actual classes started, which can 
include situations where the student did not start classes 
until 14 days after registering, but as the facts in this 
case are wholly outside any possible application of these 
rules (because it is clear that the enrollment certification 
was not filed until the month of December, which was the same 
month the veteran's course of study ended, negating any 
potential close-in-time conflict between the date of claim 
and when classes started), the Board will not further address 
these exceptions.

Thus, under the revised criteria, because the veteran's 
program at issue was pursued more than one year prior to the 
receipt of the enrollment certification for his course of 
study (classes began in August 1996, but certification not 
filed until December 1997), a retroactive award of 
educational benefits under chapter 30 is not payable.  
Accordingly, the veteran is not entitled to receive 
educational benefits for the period from August 19, 1996 to 
December 18, 1996 under the revised criteria.



The veteran's contentions

In his contentions and hearing testimony on appeal, the 
veteran contends that he was misinformed by VA employees on 
three separate occasions by telephone as to when he was 
required to file his enrollment certification.  He further 
contends that he was prepared to file the certification well 
in advance of the deadline, but acting on the advice of the 
VA employees, and desirous of using the deadline as a way to 
budget his funds, he waited until December 1997.  In this 
regard, he basically contends that it is unfair to deny him 
his education benefits based on the incorrect advice of VA 
employees.

The Board acknowledges the veteran's testimony, and does not 
doubt the accuracy of his statements.  However, the Board is 
bound not only by applicable laws and regulations, see 38 
U.S.C.A. § 7104(c) (West Supp. 2002), but also the case law 
of the United States Court of Appeals for Veterans Claims, 
which has held that the erroneous advice given by a 
government employee cannot be used to estop the government 
from denying benefits.  See McTighe v. Brown, 7 Vet. App. 29, 
30 (1994).  Pursuant to the applicable legal criteria, there 
is simply no basis upon which to grant the veteran chapter 30 
benefits for period of enrollment between August 1996 and 
December 1996.

In essence, the veteran is raising an argument couched in 
equity. The Board wishes to make it clear that it has the 
greatest sympathy for the veteran's predicament. However, the 
Board is bound by the law and is without authority to grant 
benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 
7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The 
Board further observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by Congress."  
Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing 
Office of Personnel Management v. Richmond, 496 U.S. 414, 426 
(1990)].

In short, because  the law in this case is dispositive, the 
veteran's claim is denied based on a lack of entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

Payment of a retroactive award of educational assistance 
benefits under Chapter 30, Title 38, United States Code, for 
the enrollment period beginning August 19, 1996 and ending 
December 18, 1996 is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

